It is with great honour that, once again, on behalf of the people of Mozambique and, indeed, on my own behalf, I address the General Assembly at its seventieth session. As we celebrate 70 years of our Organization, we are cognizant
of the fact that we are not here just to commemorate a mere event. We are also celebrating the realization of the desire to build a universal Organization that carries out activities with a global perspective and with a structured and institutionalized scope and a capacity to evolve and adapt.
We are celebrating one of the wisest decisions that humankind has ever made, namely, to establish an international body responsible for peace, security and the development of member countries. It is an Organization created to prevent humankind from experiencing a world war or violent conflicts whose effects are felt at the global level. We are celebrating a mutual commitment to strengthen international law as an instrument for regulating and standardizing relations between and among States. Those relations are based on the principle of sovereign equality among States, the peaceful settlement of disputes and non-interference in domestic affairs. Those positive and inspiring ideals contrast, however, with the prevailing conflict situations, which still affect humankind. We would not be fair to ourselves, to our peoples or to future generations, if we ignored the challenges and failures that are to be overcome.
The United Nations has failed to guarantee international peace and security in its full sense. Old and new challenges have emerged, and inter- and intra-State conflicts have proliferated, particularly in Africa and the Middle East. The phenomenon of terrorism is growing and becoming the most serious threat of our time. Decolonization is yet to be completed. Underdevelopment, exacerbated by the problem of refugees and illegal migration, is far from becoming a thing of the past. However, those failures should not be regarded fatalistically. They should be taken up as challenges, which require more than mere words as a response. Most importantly, they require concerted action by the international community. Without the United Nations, the political, economic and social context in which we find ourselves would surely be worse.
In celebration of the seventieth anniversary of the United Nations, the theme for this session, “A new commitment to action”, represents a reaffirmation of our commitment to keep alive our objective of protecting future generations from the violence of war and to ensure inclusive social and economic development in full freedom. There is, therefore, one response to those phenomena and trends, and that is
to translate the theme, “A new commitment to action”, into concrete, structured and tangible actions. For Mozambique, the commitment to action in the area of international peace and security includes, inter alia, the adoption and implementation of effective structures for the prevention and management of conflicts, as well as the need to conclude a convention against terrorism. The emphasis should be on preventive diplomacy. The commitment to action that we are celebrating here should establish platforms for dialogue among cultures and civilizations as an essential tool for promoting tolerance, the culture of peace and a dignified and peaceful world.
With respect to development, we are delighted at the adoption of the post-2015 development agenda in the form of the 2030 Agenda for Sustainable Development (resolution 70/1), which is our new global development framework for the next 15 years. It is an agenda that follows and builds on the Millennium Development Goals, which have guided us over the past 15 years. Therefore, any action we take in future should not ignore the successes achieved and lessons learned. Like other countries, Mozambique has achieved remarkable progress in the implementation of the Millennium Development Goals. We have expanded access to education, improved gender balance in access to primary education and met the target set for infant- mortality reduction.
The new post-2015 development agenda embodies our collective ambition to transform the world by 2030. The new Agenda brings back human dignity by fighting poverty and protecting people and the planet. At the core of the new Agenda is the culmination of a series of negotiation processes, at the global level, on climate change. The new post-2015 development agenda is perfectly in line with our Government’s five-year programme. It is not an end in itself, but it has the added value of focusing on people. It is founded on the so-called sustainable development pillars, namely, the economic, social and environmental dimensions.
It is our desire that we should meet in 2030, at another historic event just like this one, to celebrate the implementation of the goals and common vision, as reflected in the new Agenda, whose full title is “Transforming our world: The 2030 Agenda for Sustainable Development”. If that is to be possible, Mozambique maintains that, among other things, it is of paramount importance that the commitment to action include the need to mobilize the requisite resources in
a timely manner. Significant resources will be required for the implementation of the new Agenda if it is to maintain continuous relevance. In that regard, we must follow the principle of common but differentiated responsibilities and keep in mind how important it is that all partners respect the commitments made and the agreed international development goals. It is also important that the appropriate technology transfers to developing countries take place and that aid be granted without political conditionalities. We must also strengthen North-South, South-South, and bilateral and multilateral cooperation mechanisms in accordance with internationally agreed principles and respect for national realities and local content.
As all may be aware, Mozambique was one of the 50 countries selected by the United Nations to host national consultations. That sample contributed to the development of the new guiding instrument that is the 2030 Agenda for Sustainable Development (resolution 70/1). The process included the broadest spectrum of social and professional elements, and, to our satisfaction, its results were taken into consideration in the report of the Secretary-General (A/70/1).
If the post-2015 development Agenda is to be truly transformative and successful, it must be integrated into and owned by policymaking instruments at the national level. Indicators and targets should be defined clearly to facilitate the monitoring and evaluation of progress. Mozambique has already taken an important step by incorporating the three-dimensional approach of the post-2015 development Agenda into the Government’s five-year programme 2015-2019, which defines five priorities, namely: consolidating national unity, peace and sovereignty; developing human and social capital; promoting employment, productivity and competitiveness; developing economic and social infrastructures; and ensuring the sustainable and transparent management of natural resources and the environment. We reiterate here our commitment to continued capacity-building in the area of domestic resources mobilization, which increased from 13 per cent of our gross domestic product in 2006 to 25 per cent in 2014.
The inability of the United Nations to fully achieve the purpose for which it was established is one of the issues that concern us. It is hard to understand why the United Nations is hampering the implementation of its own mandate. We should be here today to celebrate the completion of the reform of the Security Council and
the opening up of new opportunities to create a world in which people enjoy the most basic rights, including peace and development. The role of that reform in providing underlying support for the successful implementation of the post-2015 development Agenda should not be underestimated. We should therefore translate our renewed mutual will to reform the Security Council into practical results, and we should take advantage of the environment created for this session to provide greater dynamism to the reform process.
The celebration of the seventieth anniversary of the United Nations and the adoption of the post-2015 development Agenda are being overshadowed by an unprecedented crisis at the international level. I am referring to the humanitarian crisis caused by a flow of refugees and migrants that is unparalleled in recent history. That shocking situation is due to a succession of unresolved crises and to poorly handled situations with outcomes that are far from meeting the expectations of the international community.
Today we are committed to adopting measures to minimize the plight of those people. However, little will be achieved if we continue to focus on short-term cosmetic measures, rather than respond to the need to curtail the flow of refugees and migrants at the source. We need to address the underlying problems of this phenomenon, which explain the tragic human proportions of the crisis. We will be in no position to identify effective actions unless we, the international community, recognize our own failure. We are talking about the proliferation of conflicts and political, social and economic exclusion. We are talking about poverty, injustice and hunger.
We have noted how dialogue has been replaced by threats and aggression. We have noted how fear has replaced a willingness to achieve mutual agreement. Some of the ways to address the situation have been known for a long time. In that regard, we call upon all leaders to redouble their efforts to find lasting solutions to the humanitarian crisis. We have followed with keen interest and much satisfaction the latest positive developments aimed at normalizing bilateral relations between the United States of America and Cuba. We continue to encourage actions aimed at ending the economic, trade and financial embargo against Cuba, without prejudice to the legitimate interests of any of those concerned. Although we may meet all of the targets of the post-2015 development Agenda, our mission as
an international community will not be complete until we use wisdom and implement the political processes.
As is well known, Mozambique was one of the countries most affected by the presence of landmines. In acknowledgement of the importance of mine clearance for promoting an atmosphere of peace, security and development, Mozambique became a party to the Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on Their Destruction, also known as the Ottawa Convention. From the outset, we have made every effort to comply with the obligations arising from the Ottawa Convention. In that regard, I am pleased to announce that Mozambique has successfully completed its demining programme. We have cleared all known risk areas, which totalled 500 million square metres of land.
It would not have been worthwhile for us to liberate our country if then we had been forbidden to travel across our country, or if we had been forbidden to farm the land or develop tourism or mine our coal or graphite. We celebrate that victory with intense emotion. We would like to express our profound gratitude to our international partners, humanitarian demining organizations, United Nations agencies and civil society for their cooperation and invaluable support.
The year 2015 is of special importance to Mozambique. On 25 June, we celebrated 40 years of independence. We are no longer an adolescent State. On 16 September we celebrated 40 years of cooperation with the United Nations. I am jubilant because I am speaking here today, at the United Nations, and I believe that the United Nations should feel proud on account of my country’s stability and growth — growth that needs to be supported.
I would like to conclude my remarks by reiterating that the search for sustainable solutions to global problems, alongside the Organization and its Member States, will continue to be the focus of my Government’s unconditional commitment. Long live humankind and sustainable development!
